      Case 1:18-cv-08653-VEC-SDA Document 208 Filed 02/18/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                           2/18/2021
 D George Sweigert,

                                Plaintiff,
                                                             1:18-cv-08653 (VEC) (SDA)
                    -against-
                                                             ORDER
 Jason Goodman,

                                Defendant.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       On December 7, 2020, the Court ordered Defendant to file proposed interrogatories and

document requests no later than January 15, 2021. (12/7/20 Order, ECF No. 173.) The Court

warned Defendant that his “failure to timely file such interrogatories and/or document requests

may be deemed by the Court to be a waiver of Defendant’s right to obtain discovery in this case.”

(Id.) In a letter to the Court dated February 15, 2021, Defendant stated that he attempted to file

his interrogatories and document requests on February 7, 2021, but that he was unable to do so

due to technical difficulties. (Def.’s 2/15/21 Letter, ECF No. 198.) These documents eventually

were filed on the electronic docket on February 17, 2021. (See Def.’s Interrogatories, ECF No.

205; Def.’s Document Requests, ECF No. 206.) The same day, Plaintiff filed a letter asking the

Court to deem Defendant’s discovery requests waived. (Pl.’s 2/17/21 Letter, ECF No. 207.)

       The Court, in its discretion, declines to impose the harsh penalty of waiver based on

Defendant’s approximately three-week delay in filing his discovery requests. Indeed, at least

some of the discovery sought by Defendant will aid in the orderly disposition of the case.

However, as with Plaintiff’s earlier discovery requests, the Court finds that many of Defendant’s
      Case 1:18-cv-08653-VEC-SDA Document 208 Filed 02/18/21 Page 2 of 2




interrogatories and document requests are not relevant to the claims and defenses in this action

and/or are not proportional to the needs of the case. Accordingly, it is hereby Ordered as follows:

   1. No later than March 31, 2021, Plaintiff shall respond under oath to the following

       interrogatories:

           a. Identify every statement made by Defendant that Plaintiff claims was defamatory

               toward Plaintiff and, for each sch statement, provide a citation to a specific source.

           b. Identify any and all contracts, opportunities, customers, or other business

               relationships that Plaintiff claims to have lost as a result of the alleged defamation.

   2. No later than March 31, 2021, Plaintiff shall produce all documents Plaintiff intends to

       rely upon to prove damages.

       The Clerk of Court is respectfully requested to mail a copy of this Order to the pro se

parties.

SO ORDERED.

DATED:         New York, New York
               February 18, 2021

                                                      ______________________________
                                                      STEWART D. AARON
                                                      United States Magistrate Judge




                                                 2
